DETAILED ACTION
Claims 1-18 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 07/31/2020 and 01/14/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Zucca et al. (US PGPUB US 2017/0060449 A1) in view of Panidis et al. (US Patent No. US 10,255,137 B1).

Regarding claim 1, Zucca teaches a method for continuous data protection for a virtual machine (VM) having a virtual disk (Abstract: A method for restoring a data volume using incremental snapshots of the data volume includes creating a first series of incremental snapshots according to a first predefined interval; ¶ [0015]: These virtual machines may each the method comprising at least the following operations: 
obtaining or identifying recoverable ranges of a VM (¶ [0021] According to embodiments, a snapshot is taken at a point-in-time. FIG. 2 illustrates a timeline 250 with t0, t1, . . . , t12 as the points-in-time at which one or more snapshots are taken; ¶ [0023] After a snapshot is taken at t0, all locations of subsequent writes to the virtual disk are tracked by change tracking module 122. A base disk (also known as a base image) 240 represents the contents of the virtual disk at t0 and these contents are copied to a remote location; Fig. 2); and 
recovering the VM from a most recent continuous point-in-time version of the virtual disk or a specific continuous point-in-time version of the virtual disk by implementing a set of algorithms (¶ [0022]: snapshot granularity; [0024] A user may want to recover a virtual disk or other data volume to a particular point-in-time, tx, or perform a read from that virtual disk. To reconstruct the virtual disk from the snapshots, the changes from multiple snapshots may need to be collected. Multiple hierarchies allow read operations to be completed more quickly than with a single hierarchy snapshot structure. FIG. 3 is flow diagram that illustrates a method 300 of recovering a virtual disk or other data volume. First, at step 310, a user selects a specific point-in-time, tx.; ¶ [0025]: At step 340, snapshot module 120 reconstructs the VM using changes corresponding to coarse grain snapshots previous in time to that fine grain snapshot, along with the changes corresponding to the fine grain snapshots since the most recent coarse grain snapshot. As an example, if the user had chosen time t5 illustrated in FIG. 2, snapshot module 120 would reconstruct the VM using changes from fine grain snapshots 4 and 5 and middle grain snapshot 1. Therefore a system with more than one hierarchy provides a desired RPO while reducing read latency when utilizing the hierarchies; wherein the reconstructing process based on the different hierarchies as shown on Fig. 2 correspond to a set of algorithms). 

	While Zucca utilizes different logs as shown on Fig. 2 to recover a VM, Zucca does not expressly teach wherein the set of algorithms to determine if a log chain in a series of log chains stored at a recovery site is valid for recovery of the VM, wherein a first algorithm of the set of algorithms includes determining a shortest log chain having a valid base snapshot, and a second algorithm in the set of algorithms includes determining a longest log chain having a valid base snapshot.

However, Panidis teaches a point-in-time recovery utilizing continuous data protection (See at least Col. 4, lines 26-28). Further, Panidis further teaches recovering from a most recent continuous point-in-time version of the virtual disk or a specific continuous point-in-time version of the virtual disk by implementing a set of algorithms wherein the set of algorithms to determine if a log chain in a series of log chains stored at a recovery site is valid for recovery of the VM, wherein a first algorithm of the set of algorithms includes determining a shortest log chain having a valid base snapshot, and a second algorithm in the set of algorithms includes determining a longest log chain having a valid base snapshot (Fig. 10, Short-term protection window 1000, Long-term protection window 1004; Col. 18, lines 5-14: When the user's request arrives, the most recent snapshot may be initial backup snapshot 814, which does not contain A'' or C'. To respond to the user's request, deduplicated storage 804 may synthesize interim snapshot 816. This snapshot may include unchanged data from initial backup snapshot 814, as shown by the solid black arrows, and application IO A'' synthesized from data Since the application IO's are made to the deduplicated storage in real time, however, the data on that location may be correct (i.e., valid); wherein long-term protection window corresponds to the longest log-chain (deduplicated to account for memory utilization) and the short-term protection window corresponds to the shortest log chain. Given that the snapshots in the short-term window are incremental changes/journals made over the snapshots in the long-term protection window, Panidis teachings that the I/Os made to the deduplicated storage are correct reasonably teach that although the long-term protection window has been deduplicated, the base snapshot is valid).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Panidis with the teachings of Zucca to deduplicate snapshots within different granularity/hierarchy windows and retaining the same base snapshot. The modification would have been motivated by the desire of optimizing memory capability by only retaining the core snapshots needed to provide users with point-in-time recovery.

Regarding claim 2, Panidis teaches wherein the operations further comprise using the set of algorithms to calculate the recoverable ranges of the VM (Fig. 10, Short-term, Mid-

Regarding claim 3, Panidis teaches wherein the operations further comprise pinning the log chain to calculate the recoverable ranges of the VM (Fig. 10, ranges 1000, 1002, and 1004; Col. 19-44: Short-term protection window 1000 may be defined to protect both snapshots and journal files allowing for point-in-time recovery. This window may be particularly beneficial for snapshots that were created recently (i.e., pinning) and/or were created on demand by a user. On demand creation may signify that the snapshot is more important than a scheduled snapshot because a user must go out of their way to create it. Further, it may be more likely that a user needs to recover data which was modified or created recently. Mid-term protection window 1002 may include only snapshot files. As time progresses and journal files move from short-term protection window 1000 into mid-term protection window 1002, they may be deleted. While deleting journal files may prevent most point-in-time recovery, the snapshots may be maintained in mid-term protection window. As a result, some level of point-in-time recovery is preserved. Specifically, any data contained in one of the maintained snapshots may be recovered. Mid-term protection window therefore balances storage needs with recovery needs. As snapshots move from mid-term protection 1002 window into long-term protection window 1004).

Regarding claim 4, Panidis wherein the operations further comprise pinning the log chain using references (Fig. 10, ranges 1000, 1002, and 1004; Col. 19-44: Short-term protection window 1000 may be defined to protect both snapshots and journal files allowing for point-in-time recovery. This window may be particularly beneficial for snapshots that were created i.e., pinning based on time references) and/or were created on demand by a user. On demand creation may signify that the snapshot is more important than a scheduled snapshot because a user must go out of their way to create it. Further, it may be more likely that a user needs to recover data which was modified or created recently. Mid-term protection window 1002 may include only snapshot files. As time progresses and journal files move from short-term protection window 1000 into mid-term protection window 1002, they may be deleted. While deleting journal files may prevent most point-in-time recovery, the snapshots may be maintained in mid-term protection window. As a result, some level of point-in-time recovery is preserved. Specifically, any data contained in one of the maintained snapshots may be recovered. Mid-term protection window therefore balances storage needs with recovery needs. As snapshots move from mid-term protection 1002 window into long-term protection window 1004).

Regarding claim 5, Panidis teaches wherein the references include one or more of a first reference indicating the log chain is alive and not expired (Col. 19-44: Short-term protection window 1000 may be defined to protect both snapshots and journal files allowing for point-in-time recovery. This window may be particularly beneficial for snapshots that were created recently), a second reference indicating the chain log is a base of other chain logs (Fig. 10, shows both mid-term range and long-term range as being base of the short term range; Col. 19: Mid-term protection window 1002 may include only snapshot files. As time progresses and journal files move from short-term protection window 1000 into mid-term protection window 1002, they may be deleted. While deleting journal files may prevent most point-in-time recovery, the snapshots may be maintained in mid-term protection window. As a result, some level of point-in-time recovery is preserved. Specifically, any data contained in one of the maintained while many of its snapshots have been deduplicated, long-term range essentially keeps a bare minimum that could be used for recovery).

Regarding claim 6, Zucca teaches wherein recovering the VM from a most recent continuous point-in-time version of the virtual disk or a specific continuous point- in-time version of the virtual disk is a partial flow in a replication operation (¶ [0027]: Restoring a data volume to a point-in-time could also comprise creating a redo log for write operations and directing read operations first to the redo log. Then, in time order, read operations are directed from most recent to least recent, to each of the snapshots in the first series that were created at or prior to the point-in-time and after the time of creating the most recent one of the snapshots in the second series that were created at or prior to the point-in-time, and then to the snapshots in the second series that were created at or prior to the point-in-time, and then to the base disk (base image) of the data volume.).

Regarding claim 7, it is a system type claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale. The additional limitations of at least one processor for executing machine-readable instructions; and a memory storing instructions configured to cause the at least one processor to perform operations are taught by Zucca in at least ¶ [0060]: The various embodiments described herein may be practiced with other computer system configurations including hand-held devices, microprocessor systems, microprocessor-based or programmable consumer electronics, minicomputers, mainframe 

Regarding claim 8, it is a system type claim having similar limitations as claim 2 above. Therefore, it is rejected under the same rationale.

Regarding claim 9, it is a system type claim having similar limitations as claim 3 above. Therefore, it is rejected under the same rationale.

Regarding claim 10, it is a system type claim having similar limitations as claim 4 above. Therefore, it is rejected under the same rationale.

Regarding claim 11, it is a system type claim having similar limitations as claim 5 above. Therefore, it is rejected under the same rationale.

Regarding claim 12, it is a system type claim having similar limitations as claim 6 above. Therefore, it is rejected under the same rationale.

Regarding claim 13, it is a media/product type claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale.

Regarding claim 14, it is a media/product type claim having similar limitations as claim 2 above. Therefore, it is rejected under the same rationale.

Regarding claim 15, it is a media/product type claim having similar limitations as claim 3 above. Therefore, it is rejected under the same rationale.

Regarding claim 16, it is a media/product type claim having similar limitations as claim 4 above. Therefore, it is rejected under the same rationale.

Regarding claim 17, it is a media/product type claim having similar limitations as claim 5 above. Therefore, it is rejected under the same rationale.

Regarding claim 18, it is a media/product type claim having similar limitations as claim 6 above. Therefore, it is rejected under the same rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JORGE A CHU JOY-DAVILA/Primary Examiner, Art Unit 2195